PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kim, et al.
Application No. 16/296,154
Filing Date: March 7, 2019
Attorney Docket No.  18931.14
For: MASS SPECTROMETRY BASED BIOINFORMATICS PLATFORM FOR HIGH-THROUGHPUT IDENTIFICATION OF GLYCATION PROTEINS AND ADVANCED GLYCATION END-PRODUCTS

:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:





This is a decision on the petition under 37 CFR 1.182, filed August 19, 2021, to expedite consideration of the concurrently filed petition under 37 CFR 1.55(f), to accept a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted to the extent that the petition fee of $210 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of KR Application No. 10-2018-0029350 retrieved on August 24, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions